     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 1 of 20 Page ID #:2534



 1    JEAN-PAUL CIARDULLO, CA Bar No. 284170
        jciardullo@foley.com
 2    FOLEY & LARDNER LLP
      555 South Flower Street, Suite 3300
 3    Los Angeles, CA 90071
      Telephone: 213-972-4500
 4    Facsimile: 213-486-0065
 5    ELEY O. THOMPSON (pro hac vice)
        ethompson@foley.com
 6    FOLEY & LARDNER LLP
      321 N. Clark Street, Suite 2800
 7    Chicago, IL 60654-5313
      Telephone: 312-832-4359
 8    Facsimile: 312-83204700
 9    RUBEN J. RODRIGUES (pro hac vice)
         rrodrigues@foley.com
10    LUCAS I. SILVA (pro hac vice)
         lsilva@foley.com
11    JOHN W. CUSTER (pro hac vice)
         jcuster@foley.com
12    FOLEY & LARDNER LLP
      111 Huntington Avenue, Suite 2500
13    Boston, MA 02199-7610
      Telephone: (617) 342-4000
14    Facsimile: (617) 342-4001
15    Attorneys for Plaintiff
16    Philips North America LLC

17
                            UNITED STATES DISTRICT COURT

18
                          CENTRAL DISTRICT OF CALIFORNIA

19
                                      WESTERN DIVISION

20                                             Case No. 2:19-cv-06301-AB-KS
        Philips North America LLC,
21                                             PHILIPS NORTH AMERICA LLC’s
                        Plaintiff,
22                                             OPPOSITION TO DEFENDANTS’
            vs.                                MOTION TO AMEND; MOTION TO
23                                             DISMISS IN THE ALTERNATIVE
24      Garmin International, Inc. and
        Garmin Ltd.,                           Date:      August 28, 2020
25                                             Time:      10:00 A.M.
                        Defendants.
26                                             Courtroom: 7B

27                                             Hon. André Birotte Jr.
28
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 2 of 20 Page ID #:2535



 1
                                                  TABLE OF CONTENTS
 2
      I.     INTRODUCTION .................................................................................................. 1
 3
      II.    APPLICABLE LAW .............................................................................................. 2
 4

 5           A.      Futility Of Amendment ................................................................................ 2

 6           B.      The Strict Inequitable Conduct Standard Under Therasense ....................... 2
 7           C.      The Inequitable Conduct Pleading Standard Under Exergen ...................... 3
 8
      III.   THERE IS NO PLAUSIBLE PLEADING UNDER EXERGEN THAT THE
 9           ATTORNEYS PROSECUTING THE ’192 PATENT WERE AWARE OF
             YAMAMOTO, MUCH LESS THAT THEY BELIEVED IT WAS
10
             MATERIAL AND WITHHELD IT ....................................................................... 4
11
             A.      Garmin’s Proposed Pleading Is Speculation Improperly Couched As
12                   Fact ............................................................................................................... 4
13
             B.      The Relevant US Attorneys Were Not Involved In The EU
14                   Prosecution ................................................................................................... 6
15           C.      A Simple Timeline Shows The Disconnect Between Events In The
16                   EU And The US ........................................................................................... 8
17           D.      The Citation Of The Japanese Reference Does Not Plausibly Suggest
18
                     Knowledge Of Yamamoto ......................................................................... 10

19    IV.    THE LAW COMPELS DENIAL OF GARMIN’S MOTION AS FUTILE ........ 11
20           A.      Exergen And Its Progeny Are Directly On Point ....................................... 11
21           B.      The ITC Recently Granted Philips’s Request To Strike An Even More
22                   Elaborate Pleading...................................................................................... 13
23           C.      The Court Should Not Indulge Garmin’s Tactical Maneuvering To
24
                     Create A Wasteful Sideshow...................................................................... 14

25    V.     IN THE ALTERNATIVE, THE COURT SHOULD DISMISS THE
             PLEADINGS FOR FAILURE TO STATE A CLAIM........................................ 15
26

27    VI.    CONCLUSION..................................................................................................... 15

28


                                                                      1                 PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                                     CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 3 of 20 Page ID #:2536



 1
                                                   TABLE OF AUTHORITIES
 2
                                                                                                                                   Page(s)
 3
      Federal Cases
 4

 5    In re Autodesk, Inc. Sec. Litig.,
          132 F. Supp. 2d 833 (N.D. Cal. 2000) ............................................................................ 6
 6
      BlackBerry Ltd. v. Typo Prods LLC,
 7
         14-cv-00023-WHO (N.D. Cal. May 8, 2014)............................................................... 12
 8
      Burlington Coat Factory Sec. Litig.,
 9      114 F.3d at 1418 (Alito, J.) ........................................................................................... 12
10
      Certain Wearable Monitoring Devices, Systems, and Components Thereof,
11      ITC Investigation No. 337-TA-1190 ............................................................................ 13
12    Davis v. Lost Int’l LLC,
13      No. CV 12-8002 GAF, 2013 U.S. Dist. LEXIS 199179 (C.D. Cal. Apr. 8,
        2013) ............................................................................................................................... 7
14
      Exergen Corp. v. Wal-Mart Stores, Inc.,
15
         575 F.3d 1312 (Fed. Cir. 2009) .................................................................. 2, 3, 4, 11, 12
16
      Foman v. Davis,
17      371 U.S. 178 (1962) ........................................................................................................ 2
18
      Idearc Media, LLC v. Palmisano & Assocs., P.C.,
19       No. CV 09-2147-PHX-JAT, 2012 U.S. Dist. LEXIS 52052 (D. Ariz. Apr.
20
         12, 2012) ....................................................................................................................... 14

21    Miller v. Rykoff-Sexton, Inc.,
         845 F.2d 209 (9th Cir. 1988) .......................................................................................... 2
22

23
      Swartz v. KPMG LLP,
        476 F.3d 756 (9th Cir. 2007) .......................................................................................... 6
24
      Therasense, Inc. v. Becton, Dickinson & Co.,
25
         649 F.3d 1276 (Fed. Cir. 2011) .................................................................................. 2, 3
26
      Waddington N. Am., Inc. v. Sabert Corp.,
27      No. 09-4883 (GEB), 2010 WL 3908036 (D. N.J. Jan. 4, 2016) ................................... 12
28


                                                                         2                 PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                                        CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 4 of 20 Page ID #:2537




 1    Rules
 2    Fed. R. Civ. P. 9(b) ............................................................................................ 3, 12, 13, 15
 3
      Fed. R. Civ. P. 12(b)(6)........................................................................................ 2, 6, 14, 15
 4
      Fed. R. Civ. P. 15 ..................................................................................................... 3, 14, 15
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      3                PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                                    CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 5 of 20 Page ID #:2538



 1    I.    INTRODUCTION
 2          Plaintiff Philips North America, LLC (“Philips”) hereby respectfully opposes
 3    Defendants Garmin International, Inc.’s and Garmin Ltd.’s (collectively “Garmin”) Motion
 4    to Amend their Counterclaims to add allegations of inequitable conduct with respect to
 5    U.S. Patent No. 9,314,192 (“’192 Patent”) on the grounds that such amendment would be
 6    futile, and that Garmin is improperly seeking to derail and multiply these proceedings.
 7    Significantly, although not acknowledged by Garmin, the International Trade Commission
 8    just recently granted Philips’s Motion to Strike very similar inequitable conduct allegations
 9    in a co-pending proceeding between the parties.         (See Ruling at Exhibit 1 to the
10    accompanying Declaration of Jean-Paul Ciardullo.)
11          Garmin’s proposed counterclaim rests on the premise that the Philips attorneys
12    prosecuting the ’192 Patent application in the US were aware of purportedly material prior
13    art – the Yamamoto reference – that had been cited in a European patent application
14    claiming similar priority. However, as is apparent on the face of the US and EU application
15    file histories that Garmin’s pleadings rely upon, none of the same attorneys handing the
16    US case were ever involved in the EU case, and indeed they are from different continents.
17    The only linkage Garmin draws between the separate US and EU patent prosecutors is the
18    fact that they all work for Philips, and they use the same automated docket numbering
19    format (even though the record establishes that there were separate file names and separate
20    files in the US and EU). As is proved up by the proposed pleadings themselves, the Philips
21    Intellectual Property & Standards (IP&S) group has hundreds of professionals working in
22    dozens of offices prosecuting more than a thousand patent applications per year, such that
23    imputing specific knowledge across the organization is not plausible on its face.
24    Furthermore, the Yamamoto reference was cited in the EU a full six years after the ’192
25    Patent application had already been filed and was nearing the end of prosecution.
26          The law is clear that “[t]he mere fact that an applicant disclosed a reference during
27    prosecution of one application, but did not disclose it during prosecution of a related
28    application, is insufficient to meet the threshold level of deceptive intent required to

                                                   1           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                            CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 6 of 20 Page ID #:2539




 1    support an allegation of inequitable conduct.” Exergen Corp. v. Wal-Mart Stores, Inc., 575

 2    F.3d 1312, 1331 (Fed. Cir. 2009). Here, Garmin cannot even plausibly allege that the US

 3    attorneys in question knew of the Yamamoto reference, much less believed it was material

 4    and deliberately withheld it with intent to deceive. If Garmin wishes to try to argue that

 5    the ’192 Patent is invalid in view of Yamamoto, it can attempt to do so without invoking a

 6    trumped-up claim of inequitable conduct, which is a cause of action the Federal Circuit has

 7    aptly called the “plague” of the patent system.

 8           In the alternative, should the Court not preclude amendment, Philips simultaneously

 9    requests that any amended pleading be dismissed under Fed. R. Civ. P. 12(b)(6).

10    II.    APPLICABLE LAW

11           A.     Futility Of Amendment

12           Under Rule 15(a) of the Federal Rules of Civil Procedure, “leave to amend shall be freely

13    given when justice so requires,” at least “in the absence of…undue delay, bad faith[,] dilatory

14    motive on the part of the movant, …undue prejudice to the opposing party…, futility of

15    amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotation marks

16    omitted). An amendment is futile when “no set of facts can be proved under the amendment to

17    the pleadings that would constitute a valid and sufficient claim or defense.” Miller v. Rykoff-

18    Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).

19           B.     The Strict Inequitable Conduct Standard Under Therasense

20           In the landmark case Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290

21    (Fed. Cir. 2011), the Federal Circuit held that in order to prove inequitable conduct “the accused

22    infringer must prove by clear and convincing evidence that the applicant knew of the reference,

23    knew that it was material, and made a deliberate decision to withhold it.” The Therasense court

24    explained its rationale as follows:

25                  …the remedy for inequitable conduct is the ‘atomic bomb’ of patent

26                  law. … ‘The habit of charging inequitable conduct in almost every

27                  major patent case has become an absolute plague. Reputable lawyers

28                  seem to feel compelled to make the charge against other reputable

                                                      2            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 7 of 20 Page ID #:2540




 1                 lawyers on the slenderest grounds, to represent their client's interests

 2                 adequately, perhaps.’ [] Left unfettered, the inequitable conduct

 3                 doctrine has plagued not only the courts but also the entire patent

 4                 system. Because allegations of inequitable conduct are routinely

 5                 brought on ‘the slenderest grounds,’ [] patent prosecutors constantly

 6                 confront the specter of inequitable conduct charges. …While honesty

 7                 at the PTO is essential, low standards for intent and materiality have

 8                 inadvertently led to many unintended consequences, among them,

 9                 increased adjudication cost and complexity, reduced likelihood of

10                 settlement, burdened courts, strained PTO resources, increased PTO

11                 backlog, and impaired patent quality. This court now tightens the

12                 standards for finding both intent and materiality in order to redirect a

13                 doctrine that has been overused to the detriment of the public.

14    Therasense, 649 F.3d 1288-90 (citations omitted).

15          Notably, the Therasense court also observed (id., at 1302) that “to the extent there are

16    concerns with litigation abuses surrounding the improper use of this otherwise important

17    doctrine, there are vehicles available to the district court to address those concerns [including]

18    [c]areful application of the pleading requirements set forth in Exergen Corp. v. Wal-Mart Stores,

19    Inc., 575 F.3d 1312 (Fed. Cir. 2009),”

20          C.     The Inequitable Conduct Pleading Standard Under Exergen

21          The Federal Circuit in Exergen set forth the pleading standard under Fed. R. Civ. P. 9(b)

22    for claims of inequitable conduct:

23                 In sum, to plead the ‘circumstances’ of inequitable conduct with the

24                 requisite ‘particularity’ under Rule 9(b), the pleading must identify the

25                 specific who, what, when, where, and how of the material

26                 misrepresentation or omission committed before the PTO. Moreover,

27                 although ‘knowledge’ and ‘intent’ may be averred generally, a pleading

28                 of inequitable conduct under Rule 9(b) must include sufficient

                                                      3            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 8 of 20 Page ID #:2541




 1                allegations of underlying facts from which a court may reasonably infer

 2                that a specific individual (1) knew of the withheld material information

 3                or of the falsity of the material misrepresentation, and (2) withheld or

 4                misrepresented this information with a specific intent to deceive the

 5                PTO.

 6    Exergen, 575 F.3d at 1328-29.

 7    III.   THERE IS NO PLAUSIBLE PLEADING UNDER EXERGEN THAT THE

 8           ATTORNEYS PROSECUTING THE ’192 PATENT WERE AWARE OF

 9           YAMAMOTO, MUCH LESS THAT THEY BELIEVED IT WAS

10           MATERIAL AND WITHHELD IT

11           A.   Garmin’s Proposed Pleading Is Speculation Improperly Couched As

12                Fact

13           Garmin’s proposed counterclaim is wordy, but ultimately says very little. The

14    relevant bases of Garmin’s allegations are boiled down in Paragraphs 123-126 of the

15    proposed counterclaim:

16                123. The Philips IP&S team prosecuting the U.S. Application knew of

17                the Yamamoto reference, and knew that it was material to the

18                patentability of the U.S. Application.

19                124. The Philips IP&S team operates in a coordinated fashion across its

20                offices throughout the world. Philips IP&S prosecuted the EP

21                Application, and thus was aware of Yamamoto, was aware of the EPO’s

22                rejection of the EP Application based on Yamamoto, and made the

23                decision to withdraw the EP Application in view of the Yamamoto

24                rejection.

25                125. Philips IP&S assigned the same internal docketing number to the

26                EP Application and the US Application, such that the Yamamoto

27                reference cited in (and used to reject the claims in) the prosecution of

28                the EP Application was linked to the US Application. Philips IP&S

                                                  4           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                           CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 9 of 20 Page ID #:2542




 1                  further claimed priority to the EP Application in connection with the

 2                  US Application.

 3                  126. And, importantly, in response to the USPTO’s statement that an

 4                  additional search was required, Philips IP&S selectively disclosed other

 5                  references that were cited against foreign counterparts (such as the prior

 6                  art cited against the Japanese Application) but withheld the Yamamoto

 7                  reference that resulted in the rejection and withdrawal of the EP

 8                  Application.

 9           As an initial and dispositive matter, Garmin improperly assumes that knowledge of

10    patent prosecution should be imputed across the entire Philips Intellectual Property &

11    Standards (IP&S) organization, alleging that “Philips IP&S…was aware of Yamamoto”

12    and “Philips IP&S…withheld,” etc. While Philips could say a lot about the actual

13    functioning and operation of IP&S, Philips need not introduce anything outside of the

14    proposed pleadings to show that Garmin’s assumptions are unwarranted.

15           As set forth in Paragraph 80 of the proposed counterclaim, Philips IP&S is composed

16    of “over 300 intellectual property experts in 18 offices in 11 different countries.”

17    According to the Philips IP&S “About” webpage (https://www.ip.philips.com/about) that

18    was incorporated into the draft counterclaim at Paragraph 79, “Royal Philips’ total IP

19    portfolio currently consists of 64,500 patent rights, 39,000 trademarks, 88,500 design rights

20    and 3,200 domain names. Philips filed 1,015 new patents in 2019, with a strong focus on

21    the growth areas in Healthtech services and solutions.”

22           Thus, as borne out by the pleadings of the proposed counterclaim itself, Philips IP&S

23    is a large multi-national organization with hundreds of professionals in dozens of offices

24    around the world that files upwards of a thousand patent applications a year. As a starting

25    point, then, it already strains plausibility to assume that a given attorney working on a

26    patent application in one office would have perfect knowledge of the work of an attorney

27    in a different office.

28           Garmin tries to tie the work of the Philips IP&S offices together by pointing to the

                                                    5            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                              CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 10 of 20 Page ID #:2543




 1     fact that similar internal tracking numbers are used for foreign counterpart applications.

 2     However, this unsurprising and unremarkable fact can hardly support specific plausible

 3     facts that US patent prosecution attorneys working on dozens or hundreds of patent

 4     applications per year track every detail of the dozens or hundreds of other patent

 5     applications that their foreign counterparts are working on across the ocean.

 6           Ultimately, Garmin’s arguments hinge on two purely speculative conclusions: (1)

 7     that the attorneys prosecuting the ’192 Patent knew of the Yamamoto reference, and (2)

 8     that they believed it was material and deliberately withheld it. Although Garmin carefully

 9     avoids using the phrase “upon information and belief” in its proposed pleadings, Garmin

10     in actuality has no factual basis to support the speculative conclusions that it wants the

11     Court to entertain. See, e.g., In re Autodesk, Inc. Sec. Litig., 132 F. Supp. 2d 833, 839

12     (N.D. Cal. 2000) (“it is irrelevant whether a plaintiff uses the phrase ‘information and

13     belief’ when alleging false representations because allegations of misrepresentations not

14     made on personal knowledge are presumed to be made on information and belief.”).

15           B.     The Relevant US Attorneys Were Not Involved In The EU Prosecution

16           Although Garmin’s proposed pleading identifies five US patent prosecutors – Yan

17     Glickber, Kathleen Asher, Patricia Heim, Edward Goodman, and Jeanne Rusciano – as the

18     relevant attorneys involved in prosecuting the ’192 Patent application, Garmin nowhere

19     alleges that these attorneys had any involvement in prosecuting the European Application

20     in which the Yamamoto reference was cited. That is because they were not involved, as is

21     apparent from the face of the public records of the prosecution of the patent applications.

22           Although Garmin did not include copies of the file histories for the EU and US

23     applications for the Court’s review in either its proposed counterclaim or its present

24     motion, Philips has included them here as Exhibits 2 and 3, respectively, to the Ciardullo

25     Declaration. The Court may properly consider them because they are incorporated by

26     reference in the proposed counterclaim and are necessary for assessing the sufficiency of

27     the proposed pleading. See Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (“in

28     order to prevent plaintiffs from surviving a Rule 12(b)(6) motion by deliberately

                                                    6           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 11 of 20 Page ID #:2544




 1     omitting…documents upon which their claims are based, a court may consider a writing

 2     referenced in a complaint but not explicitly incorporated therein if the complaint relies on

 3     the document and its authenticity is unquestioned.”); Davis v. Lost Int'l LLC, No. CV 12-

 4     8002 GAF (MANx), 2013 U.S. Dist. LEXIS 199179, at *8 (C.D. Cal. Apr. 8, 2013) (court

 5     may take judicial notice of patent file history even if it were not relied on in complaint).

 6           As a threshold matter, it is notable that correspondence in the EU and US prosecution

 7     went to two different addresses, with EU office actions being delivered to Philips IP&S in

 8     The Netherlands, and the US office actions going to Philips IP&S in the US. (See file

 9     histories, generally.)

10           From 2005 to December of 2010, several different European attorneys were involved

11     in the prosecution of the European Application. Daniel Damen was listed on the face of

12     the International application published Jun 21, 2007.1 The Request for Entry into the

13     European Phase on May 13, 2008 listed Marcus Schouten as a representative and A.

14     Groenendaal signed the request as “NL, Philips IP&S, A. Groenendaal 908.” NL, Philips

15     IP&S refers to the Netherlands Philips IP&S. M. van Velzen, H.J.R. Schmitz, and S.

16     Cumpson all signed letters accompanying subsequently filed items on July 15, 2008;

17     January 1, 2010; and December 22, 2010 respectively. In each case, the letters were signed

18     as “NL, Philips IP&S, [name and number of signor].” Additionally, H.C.P.M. van Iersel

19     signed a December 22, 2010 reply to communication from the Examining Division. As

20     evidenced by the prosecution file histories, none of these individuals were involved in any

21     way in the prosecution of the ’192 Patent in the U.S., nor were they identified in Garmin’s

22     proposed counterclaim.

23           On December 22, 2010, Daniel Damen requested a transfer of the EU application to

24     be in the name of Petronella Verweij as the previous representatives (Schouten and

25     Groenendaal) had left NL Philips IP&S. From this point on, all communications from the

26     EPO regarding the application were addressed to Ms. Verweij in The Netherlands, and she

27
       1
28       The file histories are presented in reverse chronological order. Also, in locating
       documents by date in the EU file history, recall that the European date convention is “Day-
       Month-Year” rather than “Month-Day-Year.”
                                                    7             PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 12 of 20 Page ID #:2545




 1     signed all of Philips’s correspondence with the EPO regarding the application. Thus, Ms.

 2     Verweij was the only Philips representative listed on any documents from the time the

 3     Yamamoto reference was identified by the EPO (June 30, 2014) to the time the application

 4     was withdrawn (April 7, 2015). As indicated by the file histories, Ms. Verweij also was

 5     not involved in any way in the prosecution of the ’192 Patent in the U.S., and Garmin,

 6     while mentioning her in the proposed counterclaim, has not accused her of any wrongdoing

 7     or even being involved in the US prosecution handled by US Philips IP&S.

 8            As is evident from the prosecution file histories, the five US prosecutors specifically

 9     accused by Garmin of inequitable conduct (Yan Glickber, Kathleen Asher, Patricia Heim,

10     Edward Goodman, and Jeanne Rusciano) were never involved in the prosecution of the

11     European application and none of their names appear in any of the documents in the

12     European application’s file history. Nor does Garmin allege otherwise. There is no

13     indication that any of these individuals were ever aware of the Yamamoto reference or its

14     disclosure in the European application, much less that they believed it was materiel and

15     deliberately withheld the reference from the USPTO.

16            C.     A Simple Timeline Shows The Disconnect Between Events In The EU

17                   And The US

18            The timeline graphic below is based on the EU and US application file histories. As can

19     be seen, the original priority application was filed in 2005, and an International Search Report

20     issued in 2007 in the EU case. That International Search Report did not reference Yamamoto,

21     but contained other prior art. In 2008, the US application was filed, and the International Search

22     Report (without Yamamoto, which would not yet be identified in the EU case for another six

23     years) was disclosed to the US Patent Office as part of the initial filing in the US, it having been

24     part of the priority claim in 2008. US prosecution then proceeded separately on its own track

25     with an entirely different set of attorneys than those that were prosecuting the EU application in

26     Europe.

27            There was then a “changing of the guard” in the EU in 2010, with the original prosecutors

28     departing, and a single patent prosecutor – Ms. Verweij – taking over the case. (See December

                                                        8            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                  CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 13 of 20 Page ID #:2546




 1     22, 2010 correspondence.) This change-up undoubtedly would have caused further disconnect

 2     of the EU case, if there was any at all in the first place. It was not until mid-2014 – six years

 3     after the filing of the US application – that Yamamoto was cited for the very first time among

 4     other prior art in the EU prosecution. (See June 30, 2014 correspondence from the European

 5     Patent Office.) By this point, the US application had already been separately prosecuted for

 6     many years and was getting close to issuance. The EU prosecuting attorney, Ms. Verweij, never

 7     commented on Yamamoto. A few months later, she withdrew the EU application. (See April

 8     7, 2015 Vereiji Letter and Attached Listing of Withdrawn Patent Applications.)                  That

 9     withdrawal was a simple expediency, and there is no evidence that it is was done in reaction to

10     Yamamoto (which Philips does not believe is invalidating). Indeed, as shown in the EU file

11     history – and as a testament to just how many patent applications Philips manages at any given

12     time – Ms. Verweij’s withdrawal of a the EU application was part of a pro forma withdrawal of

13     28 other applications, among which the particular application at issue here received no special

14     attention, and was nothing more than a number on a long laundry list. (Id.) This is suggestive

15     on its face that Ms. Verweij herself paid no special attention to this one patent application among

16     so many.

17

18

19

20

21

22

23

24

25

26

27

28

                                                       9            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 14 of 20 Page ID #:2547




 1           As is most relevant for the present purposes, Garmin cannot allege any set of facts

 2     showing that the US prosecuting attorneys ever even knew about the Yamamoto reference,

 3     much less that the US prosecutors had deemed it to be material and intentionally withheld it.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
             D.     The Citation Of The Japanese Reference Does Not Plausibly Suggest
24
                    Knowledge Of Yamamoto
25
             Garmin observes that the US prosecutors of the ’192 Patent application cited a prior art
26
       reference – JP 2003-102692A (“’692 Prior Art”) – that other members of the Philips IP&S team
27
       had successfully overcome in the separate prosecution of a Japanese patent application.
28
       (Proposed Pleading, ¶¶ 103-106.) From this, Garmin makes the following speculative leap of

                                                     10           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 15 of 20 Page ID #:2548




 1     reasoning: (1) the US prosecutors knew the details of the separate prosecution occurring in Japan

 2     (as opposed to simply having found the ’692 Prior Art independently on their own), (2) this

 3     means that the US prosecutors must have been closely monitoring foreign prosecution at all

 4     relevant times, (3) the US prosecutors therefore must have also been closely monitoring the EU

 5     application in which Yamamoto was cited, and (4) the US prosecutors must have known about

 6     the Yamamoto reference when it was cited in June 2014, believed it was material, and decided

 7     to deliberately withhold it to deceive the US Patent Office. (Id., ¶¶ 119-120.) This tortured

 8     chain of purely speculative extrapolations is a bridge too far under Exergen.

 9     IV.   THE LAW COMPELS DENIAL OF GARMIN’S MOTION AS FUTILE

10           A.     Exergen And Its Progeny Are Directly On Point
11           The Exergen case itself is remarkably on point to the present facts, and compels

12     denial of Garmin’s Motion. The allegation in Exergen was that “Exergen, its agents and/or

13     attorneys” were aware of purportedly material prior art from related patent prosecution, but

14     failed to disclose it in the subject patent application. 575 F.3d at 1326. However, the

15     movant failed to allege that any of the specific attorneys prosecuting the application within

16     the Exergen organization as a whole knew of the cited prior art, much less that they would

17     have deemed it material and intentionally withheld it. The court explained:

18                  …the circumstances that SAAT has alleged, even if true, do not

19                  plausibly suggest any ‘deliberate decision to withhold a known material

20                  reference’ or to make a knowingly false misrepresentation--a necessary

21                  predicate for inferring deceptive intent.       Molins, 48 F.3d at 1181

22                  (stating that the evidence ‘must show that the applicant made a

23                  deliberate decision to withhold a known material reference’). SAAT's

24                  purported basis for inferring deceptive intent is that Exergen had cited

25                  the '998 patent when prosecuting the '205 patent but then failed to cite

26                  it when prosecuting the '685 patent. The mere fact that an applicant

27                  disclosed a reference during prosecution of one application, but did

28                  not disclose it during prosecution of a related application, is

                                                      11           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 16 of 20 Page ID #:2549




 1                  insufficient to meet the threshold level of deceptive intent required

 2                  to support an allegation of inequitable conduct. Indeed, SAAT's

 3                  pleading does not contain specific factual allegations to show that

 4                  the individual who had previously cited the '998 patent knew of the

 5                  specific information that is alleged to be material to the '685 patent

 6                  and then decided to deliberately withhold it from the relevant

 7                  examiner. In the absence of such allegations, the district court was

 8                  correct not to draw any permissive inference of deceptive intent with

 9                  regard to the '998 patent, lest inequitable conduct devolve into ‘a magic

10                  incantation to be asserted against every patentee’ and its ‘allegation

11                  established upon a mere showing that art or information having some

12                  degree of materiality was not disclosed.’ FMC, 835 F.2d at 1415. See

13                  Burlington Coat Factory Sec. Litig., 114 F.3d at 1418 (Alito, J.) (‘To

14                  allow plaintiffs and their attorneys to subject companies to wasteful

15                  litigation based on the detection of a few negligently made errors found

16                  subsequent to a drop in stock price would be contrary to the goals of

17                  Rule 9(b), which include the deterrence of frivolous litigation based on

18                  accusations that could hurt the reputations of those being attacked.’).

19     Exergen, 575 F.3d at 1331 (emphasis added).

20           So too here – just as in Exergen – Garmin’s flawed pleadings relies on blanket allegations

21     as to “Philips IP&S,” and improperly asks the Court to allow an inequitable conduct claim to

22     proceed without any plausible showing of knowledge of the purportedly material prior art on

23     the part of the patent prosecutors handling the ’192 Patent application. See also Waddington N.

24     Am., Inc. v. Sabert Corp., No. 09-4883 (GEB), 2010 WL 3908036, at *7-8 (D. N.J. Jan. 4, 2016)

25     (specifically naming individuals in allegation is not particular enough to satisfy the “who”

26     requirement when there is no suggestion that the individual had knowledge of the prior art);

27     BlackBerry Ltd. v. Typo Prods LLC, 14-cv-00023-WHO, at *2 (N.D. Cal. May 8, 2014)

28     (granting motion to strike or dismiss inequitable conduct counterclaim that did not contain

                                                     12           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 17 of 20 Page ID #:2550




 1     factual allegations that any of the individuals named knew and withheld material information).

 2            B.     The ITC Recently Granted Philips’s Motion To Strike An Even More

 3                   Elaborate Pleading

 4            Garmin’s Motion fails to reference the fact that in the parties’ currently pending parallel

 5     litigation in the International Trade Commission – Certain Wearable Monitoring Devices,

 6     Systems, and Components Thereof, ITC Investigation No. 337-TA-1190, “ITC Action” – the

 7     ITC recently ruled that the Respondents’ pleadings did not plausibly state a claim for inequitable

 8     conduct under Rule 9(b), despite the fact that those pleadings were even more elaborate than

 9     those proffered by Garmin in the present case. A copy of the May 6, 2020 ITC decision is

10     attached as Ciardullo Exhibit 1. Garmin was aware of the ITC’s ruling since Garmin is one of

11     the ITC Respondents, but apparently believed that this Court would be more permissive than

12     the ITC in allowing such pleadings.

13            The ITC ruling summarizes the relevant factual allegations at pages 3-4. In short, the

14     Respondents alleged that a Philips patent prosecutor – Frank Keegan – obtained the patent-in-

15     suit (a patent not at issue in the present case) by failing to disclose purportedly material prior art

16     that had been cited adversely in separate European and Japanese patent prosecution.

17     Respondents further alleged Mr. Keegan was aware of this prior art because he himself had cited

18     that same prior art in a different patent application. The ITC ruled, consistently with Exergen,

19     that the knowledge of other European and foreign Philips IP&S employees is not plausibly

20     imputed to the US prosecuting attorney, and that even if Mr. Keegan had nominally been aware

21     of the prior art in question, the pleadings failed to establish that he would have appreciated their

22     import and deliberately withheld them. (ITC Ruling, p. 5-7.) The court dismissed the claim

23     with prejudice because it was futile under the Exergen standard.

24            Importantly, the ITC Respondents’ allegations went well beyond those made by Garmin

25     in the present case, yet the ITC still deemed them insufficient under Exergen. Specifically, the

26     ITC Respondents had been able to allege that the patent prosecutor in question specifically knew

27     of the prior art since he had himself cited it before contemporaneously. In the present case, by

28     contrast, Garmin cannot even plead that the US patent prosecutors had ever heard of the

                                                        13            PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                   CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 18 of 20 Page ID #:2551




 1     Yamamoto reference, and asks the Court to infer such knowledge on the basis of an automated

 2     internal docket numbering system. This is beyond any plausible inference the Court should

 3     draw, not only in view of Exergen, but also considering that Garmin’s ultimate burden of proof

 4     would be clear and convincing evidence.

 5            C.     The Court Should Not Indulge Garmin’s Tactical Maneuvering To

 6                   Create A Wasteful Sideshow

 7            If Garmin wishes to argue that the ’192 Patent is invalid in view of the Yamamoto

 8     reference, that is its prerogative, and while Philips disagrees with Garmin on that issue, at least

 9     it actually concerns the merits of the case. By contrast, the Court should not allow Garmin to

10     hijack this litigation with an unnecessary sideshow over a trumped-up inequitable conduct

11     claim, whose transparent purpose is not to advance the merits, but to improperly multiply the

12     proceedings as a purely tactical maneuver. The Therasense court articulated well the concerns

13     about wasteful litigation spawned by inequitable conduct claims. If this Court were to allow

14     these claims to proceed, they would result in significant waste of resources and prejudicial

15     distraction from the merits.2

16            Beyond that, the Court would create an unfortunate legal precedent: that patent attorneys

17     working within large patent prosecution departments of major technology companies are subject

18     to being accused of inequitable conduct every time a piece of purportedly material prior art is

19     cited in an application handled by one set of attorneys, but happens to not be cited in a different

20     application handled by a different set of attorneys. Such a precedent would be directly at odds

21     with the express reasoning of Exergen and Therasense, and unfair to the patent prosecution

22     community.

23

24
              2
25              Notably, as Garmin observes in its Motion, Garmin has already propounded written
       discovery asking for document concerning the purported inequitable conduct of the US patent
26     prosecutors named in the proposed counterclaim. (Motion, p. 3 and Ex. C.) Garmin incorrectly
27     implies that Philips is withholding documents when in fact Philips’s responses (within Ex. C)
       state that all relevant non-privileged documents concerning the patent prosecution will be
28     produced. Philips replied as such for the simple reason that it was already in the midst of
       preparing a production of non-privileged documents pertaining to the patent prosecution.
                                                    14          PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 19 of 20 Page ID #:2552




 1     V.    IN THE ALTERNATIVE, THE COURT SHOULD DISMISS THE

 2           PLEADINGS FOR FAILURE TO STATE A CLAIM

 3           Philips notes that some courts have sought to distinguish the futility standard under Rule

 4     15 and the pleading standard under Rule 12(b)(6). See, e.g., Idearc Media, LLC v. Palmisano

 5     & Assocs., P.C., No. CV 09-2147-PHX-JAT, 2012 U.S. Dist. LEXIS 52052, at *8-9 n.2 (D.

 6     Ariz. Apr. 12, 2012). While Philips disagrees that such a distinction should be drawn (and

 7     understands Garmin to be agreement on that point based on the parties’ meet and confer

 8     discussions), to the extent that the Court were inclined to nominally allow Garmin’s proposed

 9     amendment under Rule 15, then Philips here moves in the alternative to dismiss any such

10     allowed pleading under Rule 12(b)(6) in order to save the parties and the Court the trouble and

11     delay of a separate second round of briefing on a future motion to dismiss. For all the same

12     reasons that Philips has articulated above, the proposed counterclaim fails to plausibly allege

13     inequitable conduct in view of Rule 9(b) and Exergen.

14     VI.   CONCLUSION

15           For the foregoing reasons, Philips respectfully requests that Garmin’s Motion to Amend

16     be denied, or alternatively that the Amended Counterclaim be dismissed.

17
             DATED: July 31, 2020                Respectfully submitted,
18

19                                               FOLEY & LARDNER LLP
20                                               /s/ Jean-Paul Ciardullo
21                                               Jean-Paul Ciardullo, CA Bar No. 284170
                                                    jciardullo@foley.com
22
                                                 555 South Flower Street, Suite 3300
23                                               Los Angeles, CA 90071
                                                 Telephone: 213-972-4500
24
                                                 Facsimile: 213-486-0065
25
                                                 Eley O. Thompson (pro hac vice)
26
                                                   ethompson@foley.com
27                                               321 N. Clark Street, Suite 2800
                                                 Chicago, IL 60654-5313
28
                                                 Telephone: 312-832-4359

                                                     15           PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 87 Filed 07/31/20 Page 20 of 20 Page ID #:2553




 1                                         Facsimile: 312-83204700
 2
                                           Ruben J. Rodrigues (pro hac vice)
 3                                           rrodrigues@foley.com
                                           Lucas I. Silva (pro hac vice)
 4
                                             lsilva@foley.com
 5                                         John W. Custer (pro hac vice)
                                             jcuster@foley.com
 6
                                           111 Huntington Avenue, Suite 2500
 7                                         Boston, MA 02199-7610
                                           Telephone: (617) 342-4000
 8
                                           Facsimile: (617) 342-4001
 9
                                           Attorneys for Plaintiff
10
                                           Philips North America LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              16          PHILIPS OPPOSITION TO MOTION TO AMEND
                                                                       CASE NO. 2:19-cv-06301-AB-KS
